DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 101

2.          35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

     
          Claim 11-14 are rejected under 35 U.S.C. § 101 because the claim invention is not supported by a process, machine, manufacture, or composition of matter.  In the state of the art, transitory signals are commonplace as a medium for transmitting computer instructions and thus, in the absence of any evidence to the contrary and given a broadest reasonable interpretation, the scope of "a storage medium storing instructions" covers a signal per se.  A transitory signal does not fall within the definition of a process, machine, manufacture, or composition of matters.  Independent claim 30 when read in light of specification “The software module may be stored in random access memory (RAM), internal memory, read-only memory (ROM), electrically programmable ROM, electrically erasable programmable ROM, registers, hard disks, removable disks, CD-ROMs, or any other known storage medium in the technical field” (Specification paragraphs: 00104) does not define a computer-readable medium/media to include the disclosed tangible computer readable medium, while at the same excluding the intangible media such as signals, carrier waves, propagated signals, etc, and is thus non-statutory for that reason.       The specification or claims must be amended to limit the computer-readable medium to only non-transitory signals, and state the exclusion of transitory signals (See Official Gazette Notice 1351 OG 212, dated February 23, 2010).     The Examiner suggests amending the claims to state "A non-transitory computer-readable medium…" to overcome the rejection under 35 U.S.C. § 101.

Claim Rejections - 35 USC §103

3.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cranfill et al (Pub. No.: US 2011/00249073 A1; hereinafter Cranfill) in view Qi et al (Pub. No.: US 2018/0227542 A1; hereinafter Qi) 
               Consider claims 1, 7, and 11, Cranfill clearly shows and discloses a storage medium storing instruction, an electronic apparatus, and an information processing method, comprising: determining an image display orientation of a first image collected by a first electronic apparatus  (paragraphs 0107 - 0108, fig. 2, label 210); determining an image display orientation of a second image received by the first electronic apparatus, the second image being collected by a second electronic apparatus (fig. 2, label 205, paragraph 0109); and adjusting the image display Cranfill does not specifically teach another example for adjusting the image display orientation of the second image to be consistent with the image display orientation of the first image displayed on the first electronic apparatus. 
              In the same field of endeavor, Qi clearly discloses another example for i adjusting the image display orientation of the second image to be consistent with the image display orientation of the first image displayed on the first electronic apparatus (fig. 3a - fig. 3B, fig. 4a – fig. 4b and paragraphs: 0445-0047). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Qi in Cranfill, for the purpose of providing another way of adjusting the image display orientation of the second image to be consistent with the first image (paragraphs: 0050-0051).   
               
               Consider claims 2, 8, and 12, Cranfill and Qi clearly show the method and the apparatus, further comprising: determining whether the image display orientation of the second image received by the first electronic apparatus is consistent with the image display orientation of the first image (Cranfill: paragraphs: 00434-00437; and fig. 34 – fig. 37 and Qi: fig. 3a - fig. 3B, fig. 4a – fig. 4b and paragraphs: 0445-0047).
               Consider claims 3, 9, and 13, Cranfill and Qi clearly show the method and the apparatus, wherein adjusting the image display orientation of the second image to be consistent with the image display orientation of the first image displayed on the first electronic apparatus further includes: determining that the first electronic apparatus is switched from a first state to a second state (Qi: fig. 3a - fig. 3B; Carnfill: fig. 35, label 3410-3420); determining whether the state of the second electronic apparatus is changed, wherein: when the first electronic apparatus is in the first state, the image display orientation of the first electronic apparatus is a Qi: fig. 3a - fig. 3B, fig. 4a – fig. 4b and paragraphs: 0445-0047; Carnfill: fig. 35, label 3525-3535).
            Consider claims 4, 10, and 14, Cranfill and Qi clearly show the method and the apparatus, wherein adjusting the image display orientation of the second image according to the image display orientation of the first electronic apparatus after the state is switched on the first electronic apparatus includes: adjusting the image display orientation of the second image collected by the second electronic apparatus according to the image display orientation of the first electronic apparatus after the state is switched; or cropping the second image according to an image display orientation of the second electronic apparatus after the state is switched so that the image display orientation of the cropped second image is consistent with the image display orientation of the first image (Qi: fig. 3a - fig. 3B, fig. 4a – fig. 4b and paragraphs: 0445-0047; Carnfill: fig. 35, label 3410-3535).
                             
                Consider claim 5, Cranfill and Qi clearly show the method and the apparatus, wherein adjusting the image display orientation of the second image to be consistent with the image display orientation of the first image displayed on the first electronic apparatus further includes: determining that the image display orientation of the second image is different from the image display orientation of the first image; and notifying the second electronic apparatus to collect the second image in the image display orientation of the first image (Carnfill: fig. 35, label 3410-3535; Qi: fig. 3a - fig. 3B, fig. 4a – fig. 4b and paragraphs: 0445-0047).  
claim 6, Cranfill and Qi clearly show the method and the apparatus, wherein adjusting the image display orientation of the second image to be consistent with the image display orientation of the first image displayed on the first electronic apparatus further includes: determining a state of the first electronic apparatus according to the image display orientation of the first image, the image display orientation of the first image being related to the state of the first electronic apparatus; and notifying the second electronic apparatus to adjust a state of the second electronic apparatus to be same as the state of the first electronic apparatus (Carnfill: fig. 35, label 3410-3535 and fig. 36; Qi: fig. 3a - fig. 3B, fig. 4a – fig. 4b and paragraphs: 0445-0047).
               
Conclusion                 
          
            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571-270-1947. The examiner can normally be reached on 8:00 -5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571- 272- 7503.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/AMAL S ZENATI/Primary Examiner, Art Unit 2656